Cole, J.
— Our statute enacts (Revision, § 2282), “ the homestead must embrace the house used as a home by the owner thereof, and if he has two or more houses thus used by him at different times and places, he may select which he will retain as his homestead.”
“ Sec. 2283. It may contain one or more lots or tracts of land with the buildings thereon and other appurtenances, subject to the limitations contained in the next section, but must in no case embrace different lots and tracts unless they are contiguous, or unless they are habitually and in good faith used as a part of the same homestead.”
Two tracts of land, situated as those in controversy, may, under these sections, be held as one homestead, if “ they are habitually and in good faith used as apart of the same homestead.” Rut the fact, as found by the court, that the deceased used, worked and occupied all of said premises is not sufficient. It was necessary in order to support the appellant’s claim, that the court should have found that it was “ used as a part of the same homestead.” The mere fact that he used, worked and occupied the land does not necessarily establish that he used it as a part of his homestead. He may never have so intended it, or so treated or recognized it. Affirmed.